DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims 3-5 mix statutory classes of invention wherein claim three is a system that uses the apparatus of claims 1 & 2. Claim 4 is a method of using the apparatus and systems of claims 1-3. Therefore, one is left with a method of using a system that uses a tool. Therefore, because these are dependent claims, it is not clear what is explicitly being claimed in terms of a class of invention. Is it an apparatus, a system or a set of method steps?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 12, & 15-18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lee et al (U.S. PGPub # 2019/0097321).
Regarding Independent Claim 1, Lee teaches:

a first conductive loop (Fig. 26 Element 2621.); 
a second conductive loop, surrounded by the first conductive loop (Fig. 26 Element 2623.); 
a third conductive loop (Fig. 26 Element 2622.); and 
a fourth conductive loop, surrounded by the third conductive loop (Fig. 26 Element 2610.); 
in which each of the first, second, third and fourth conductive loops are planar and define separate planes (Fig. 26 Elements 2621, 2622, 2623, & 2610 wherein each loop defines its own plane.); and 
in which each of the first, second, third and fourth conductive loops have a common centerpoint (Fig. 26 Elements 2621, 2622, 2623, & 2610 wherein each loop is concentric about a common centerpoint.).

    PNG
    media_image1.png
    436
    526
    media_image1.png
    Greyscale

Regarding Independent Claim 6, Lee teaches:

Regarding Claim 7, Lee teaches all elements of claim 6, upon which this claim depends.
Lee teaches the four conductive loops are characterized as first, second, third and fourth conductive loops, and in which the planes of the first and second conductive loops are orthogonal (Fig. 26 Elements 2621 & 2623 wherein the loops are at right angles to one another.).
Regarding Claim 8, Lee teaches all elements of claim 7, upon which this claim depends.
Lee teaches the planes of the third and fourth conductive loops are orthogonal (Fig. 26 Elements 2622 & 2610 wherein the loops are at right angles to one another.).
Regarding Independent Claim 9, Lee teaches:
An antenna assembly, comprising: 
a first conductive loop situated in a first plane and defining a first normal vector (Fig. 26 Element 2621.), normal to the first plane and extending through a centerpoint of the first conductive loop (Fig. 26 Element 2621 wherein the plane of the loop 2621 has a normal vector orthogonal to that defined plane.); 

a third conductive loop situated in a third plane and defining a third normal vector (Fig. 26 Element 2622.), normal to the third plane and extending through a centerpoint of the third conductive loop (Fig. 26 Element 2622 wherein the plane of the loop 2622 has a normal vector orthogonal to that defined plane.); 
a fourth conductive loop situated in a fourth plane and defining a fourth normal vector (Fig. 26 Element 2610.), normal to the fourth plane and extending through a centerpoint of the fourth conductive loop (Fig. 26 Element 2610 wherein the plane of the loop 2610 has a normal vector orthogonal to that defined plane.); 
in which the centerpoints of the first, second, third and fourth conductive loops are coincident (Fig. 26 Elements 2621, 2622, 2623, & 2610 wherein each loop is concentric about a common centerpoint.); and 
in which the first, second, third and fourth normal vectors are distinct (Fig. 26 Elements 2621, 2622, 2623, & 2610 wherein each loop defines its own plane.).
Regarding Claim 11,
Lee teaches each of the first, second, third and fourth conductive loops comprise coils of conductive wire (Fig. 26 Elements 2621, 2622, 2623, & 2610. See paragraphs 0061, 0063-0064, & 0105.).
Regarding Claim 12, Lee teaches all elements of claim 9, upon which this claim depends.
Lee teaches the first normal vector and the second normal vector are perpendicular (Fig. 26 Elements 2621 & 2623.); and the third normal vector and the fourth normal vector are perpendicular (Fig. 26 Elements 2622 & 2610.).
Regarding Independent Claim 15, Lee teaches:
An antenna, comprising: 
a first conductive loop having a center (Fig. 26 Element 2621.); 
a second conductive loop, electrically independent of the first conductive loop, the second conductive loop having a center that coincides with the center of the first conductive loop (Fig. 26 Element 2623.); 
a third conductive loop having a center, the third conductive loop electrically independent of the first and second conductive loops (Fig. 26 Element 2622.); and 
a fourth conductive loop, electrically independent of the first, second and third conductive loops, and having a center that coincides with the center of the third conductive loop (Fig. 26 Element 2610.); 
in which the first conductive loop surrounds the second conductive loop (Fig. 26 Element 2623.); and 

Regarding Claim 16,
The antenna of claim 15 in which the centers of the first, second, third and fourth conductive loops coincide (Fig. 26 Elements 2621, 2622, 2623, & 2610. See paragraphs 0061, 0063-0064, & 0105.).
Regarding Claim 17, Lee teaches all elements of claim 15, upon which this claim depends.
Lee teaches each loop is characterized by a plane that contains its perimeter (Fig. 26 Elements 2621 & 2623.), and in which the planes of the first and second loops are orthogonal (Fig. 26 Elements 2621 & 2623 wherein the loops are at right angles to one another.).
Regarding Claim 18, Lee teaches all elements of claim 15, upon which this claim depends.
Lee teaches the planes of the third and fourth loops are orthogonal (Fig. 26 Elements 2622 & 2610 wherein the loops are at right angles to one another.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. PGPub # 2019/0097321).
Regarding Claim 5, Lee & Cole teach all elements of claim 4, upon which this claim depends.
Lee does not explicitly teach orienting the antenna arrangement such that the planes in which the third and fourth conductive loops are situated are parallel to the length of the beacon.
But this would have been obvious to one of ordinary skill in the art before the effective time of filing because this would maximize the signal received by the receiving antenna.
Regarding Claim 20, Lee teaches all elements of claim 15, upon which this claim depends.
Lee does not explicitly teach that the second conductive loop surrounds the third conductive loop.
But it would have been obvious to one of ordinary skill in the art to label any such loops in any arbitrary manner to meet the limitation disclosed above because it is a simple labeling issue.

Claims 2, 3, 4, 10, 13, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. PGPub # 2019/0097321) in view of Cole et al (U.S. PGPub # 2015/0323696).
Regarding Claim 2, Lee teaches all elements of claim 1, upon which this claim depends.
Lee teaches the antenna arrangement of claim 1 (See claim 1, above.); and 
Lee does not explicitly teach a beacon disposed at a below-ground location and generating a dipole magnetic field about its length; wherein the antenna arrangement is receiving the field generated by the beacon.
Cole teaches a beacon disposed at a below-ground location and generating a dipole magnetic field about its length; wherein the antenna arrangement is receiving the field generated by the beacon (Fig. 1 Elements 32 & 36. Paragraphs 0024 & 0026-0030.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Cole to the teachings of Lee such that a beacon 
Regarding Claim 3, Lee &Cole teach all elements of claim 2, upon which this claim depends.
Lee does not explicitly teach a horizontal directional drill; a drill string coupled to the horizontal directional drill having a first end and a second end; in which the horizontal directional drill is coupled to the drill string at the first end; and in which the beacon is disposed at the second end of the drill string.
Cole teaches a horizontal directional drill (Fig. 1 Element 18 and paragraph 0026.); a drill string coupled to the horizontal directional drill having a first end and a second end (Fig. 1 Element 18 and paragraph 0026.); in which the horizontal directional drill is coupled to the drill string at the first end (Fig. 1 Element 18 and paragraph 0026.); and in which the beacon is disposed at the second end of the drill string (Fig. 1 Element 32 and paragraph 0028.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Cole to the teachings of Lee such that the device would have a horizontal directional drill; a drill string coupled to the horizontal directional drill having a first end and a second end; in which the horizontal directional drill is coupled to the drill string at the first end; and in which the beacon is disposed at the second end of the drill string because these tools are commonly used in the exploration for and finding of buried hydrocarbons. These are well-known, reliable, and effective tools in this field of endeavor.
Regarding Claim 4, Lee & Cole teach all elements of claim 3, upon which this claim depends.
Lee does not explicitly teach advancing the drill string and beacon; and thereafter, moving the antenna arrangement to a position on a surface of the ground where the strengths of the magnetic dipole field detected by the first and second conductive loops are equal, and where the strengths of the magnetic dipole field detected by the third and fourth magnetic loops are equal.
Cole teaches advancing the drill string and beacon (Fig. 1 Elements 18 & 32 and paragraphs 0026-0030.); and thereafter, moving the antenna arrangement to a position on a surface of the ground where the strengths of the magnetic dipole field detected by the first and second conductive loops are equal (Fig. 1 Elements 36 & 22 and paragraphs 0026-0030.), and where the strengths of the magnetic dipole field detected by the third and fourth magnetic loops are equal (Fig. 1 Elements 18 & 32 and paragraphs 0026-0030  & 0061.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Cole to the teachings of Lee such that one would advance the drill string and beacon; and thereafter, move the antenna arrangement to a position on a surface of the ground where the strengths of the magnetic dipole field detected by the first and second conductive loops are equal, and where the strengths of the magnetic dipole field detected by the third and fourth magnetic loops are equal because these tools are commonly used in the exploration for and finding of buried hydrocarbons. These are well-known, reliable, and effective tools in this field of endeavor.
Regarding Claim 10, Lee teaches all elements of claim 9, upon which this claim depends.
Lee does not explicitly teach each of the first, second, third and fourth conductive loops are supported on a printed circuit board.
Cole teaches each of the first, second, third and fourth conductive loops are supported on a printed circuit board (Fig. 5 Element 56 and paragraph 0036.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Cole to the teachings of Lee such that each of the first, second, third and fourth conductive loops are supported on a printed circuit board because PCBs are cheap, effective and readily available elements to use in any type of circuit.
Regarding Claim 13, Lee teaches all elements of claim 9, upon which this claim depends.
Lee does not explicitly teach generating a dipole magnetic field at an underground location to which the antenna assembly is responsive; moving the antenna assembly within the magnetic field to an above ground location where the field strengths detected by the first and second conductive loops are equal and the field strengths detected by the third and fourth conductive loops are equal.
Cole teaches generating a dipole magnetic field at an underground location to which the antenna assembly is responsive (Fig. 1 Elements 18, 32, & 36 and paragraphs 0026-0036.); moving the antenna assembly within the magnetic field to an above ground location where the field strengths detected by the first and second 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Cole to the teachings of Lee such that one would generate a dipole magnetic field at an underground location to which the antenna assembly is responsive; move the antenna assembly within the magnetic field to an above ground location where the field strengths detected by the first and second conductive loops are equal and the field strengths detected by the third and fourth conductive loops are equal because these tools are commonly used in the exploration for and finding of buried hydrocarbons. These are well-known, reliable, and effective tools in this field of endeavor.
Regarding Claim 14, Lee & Cole teach all elements of claim 13, upon which this claim depends.
Lee does not explicitly teach after moving the antenna assembly to the above ground location, detecting a magnitude of the magnetic dipole field at the above ground location.
Cole teaches after moving the antenna assembly to the above ground location, detecting a magnitude of the magnetic dipole field at the above ground location (Fig. 1 Elements 18, 32, & 36 and paragraphs 0026-0036.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Cole to the teachings of Lee such that after moving the antenna assembly to the above ground location, one would detect a .

Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 19, Lee teaches all elements of claim 18, upon which this claim depends.
Lee does not explicitly teach the planes of the first and second loops intersect at a first line; and the planes of the third and fourth loops intersect at a second line; wherein the first line and the second line are perpendicular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited is analogous art that teach some of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858